Citation Nr: 1646492	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-13 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel
INTRODUCTION

The Veteran served in the United States Air Force from May 1971 to February 1978.  These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, the Veteran testified before the Board sitting in Houston; a transcript of that hearing is of record.  The Board issued a previous remand in July 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary before a decision may be made on these matters.  First, the AOJ should clarify the Veteran's VA medical treatment to ensure his complete records are considered.  The Veteran testified at the October 2013 Board hearing that he began receiving VA medical treatment in 2005 in Houston.  The earliest available treatment records from the Houston VA Medical Center (VAMC) is dated January 2007 and states that the Veteran had moved from Georgia.  A December 2013 unemployability form indicates that the Veteran worked in Georgia from 2003 to 2006.  Thus, the Veteran should be given an opportunity to indicate whether he received treatment prior to January 2007 at a VA facility outside the Houston VAMC.  

Second, the Veteran should be given an opportunity to provide relevant private records.  At the hearing, he referenced private treatment immediately following service and in 2005.  The Veteran submitted a November 2005 private treatment record from Dr. [redacted] that listed "follow up right knee" as the chief complaint.  No prior records from this or any other private provider have been associated with the file, and the Veteran should be given another opportunity to submit or authorize the AOJ to obtain these private records on remand.  

Furthermore, a September 2008 VA examination and May 2007 VAMC treatment record reference two worker's compensation injuries to the Veteran's knees from 1983 and 2005.  Because these records are not associated with the claims file, the Veteran should be given an opportunity to submit them or authorize the AOJ to obtain them.  

Finally, an additional VA medical examination is necessary.  The August 2014 VA examination failed to consider the Veteran's testimony at the October 2013 Board hearing that he had fluid removed from his left knee and cortisone shots to his left knee. It also did not address his report at the hearing that he "still [had] problems" with his knees within a year of his separation from service.  Thus, an additional VA medical examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to clarify whether he received VA treatment from a VA medical center other than the Houston VAMC from 2005 to January 2007.  

Furthermore, give the Veteran an opportunity to identify or submit any additional pertinent evidence in support of his claim, to include treatment records for treatment immediately following service; treatment from Dr. [redacted]; and worker's compensation documents and treatment associated with his claims for injuries in 1983 and 2005.  

Based on the Veteran's response, the AOJ must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  All efforts to procure the records must be documented in the claims file. 

2.  Following completion of the above, schedule a VA medical examination with  an examiner who has orthopedic expertise.  After reviewing the entire record - including the July 1975 service treatment note and the Veteran's statements at the October 2013 hearing regarding in-service cortisone shots to his left knee, fluid removal from his left knee, and problems with his knees immediately following service - the examiner should 

a)  Identify any left knee conditions the Veteran currently has or previously had in the period from November 2006 to the present. 

b)  Identify any right knee conditions the Veteran currently has or previously had in the period from November 2006 to the present.

c)  Determine whether it is at least as likely as not (a 50 percent or greater probability) that any identified left knee condition was incurred in service or related to the any incident of service.

d)  Determine whether it is at least as likely as not (a 50 percent or greater probability) that any identified right knee condition was incurred in service or related to the any incident of service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

A full rationale (i.e. basis) for all expressed opinions must be provided, preferably citing to evidence in the file supporting the responses and concluding opinions.  

3.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

